United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1767
Issued: February 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated July 18, 2012 which denied appellant’s
request for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On December 14, 2011 appellant, then a 66-year-old assistant fire chief, filed a claim for
compensation alleging that he developed hearing loss due to his federal employment. He
1

5 U.S.C. § 8101 et seq.

became aware of his hearing loss on January 1, 1995 and realized it was causally related to his
employment on the same day. Appellant retired from the employing establishment on
February 3, 1995.
By letter dated February 3, 2012, OWCP advised appellant of the type of evidence
needed to establish his claim. It also requested the employing establishment address appellant’s
workplace noise exposure.
In a February 17, 2012 statement, appellant indicated that from 1968 to 1970 he worked
as a rigger and was exposed to noise from chipping guns, grinders, chain falls, cranes, diesel
motors, vent blowers, pumps and deck crawlers for eight hours a day without hearing protection;
from 1970 to 1971 he worked as a firefighter and was exposed to noise from fire trucks, sirens
and aircraft helicopters for eight hours a day without hearing protection; and from approximately
1971 to 1995 he worked as a firefighter assistant/assistant fire chief and was exposed to noise
from trades working with chipping guns and carbon arc, fire engines, sirens and cranes for eight
hours a day without hearing protection. From 2006 to 2010 he worked in the private sector and
was not exposed to noise.
The employing establishment provided a December 20, 2011 report from Dr. Gerald G.
Randolph, a Board-certified otolaryngologist, who performed an otologic evaluation of appellant
on December 14, 2011 and audiometric testing was conducted on the doctor’s behalf on the same
date. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 revealed the following:
right ear 55, 40, 35 and 40 decibels; left ear 50, 30, 30 and 60 decibels. Appellant reported
noticing progressive hearing loss for 20 years. He reported being retired from the employing
establishment since 1995 and totally unemployed since 2010. Dr. Randolph noted that physical
examination revealed external auditory canals and tympanic membranes were normal and air
conduction was greater than bone conduction bilaterally at 500 cycles per second. He advised
that audiometric tests revealed a relatively flat bilateral sensorineural hearing loss with speech
reception thresholds of 45 decibels in the right ear and 40 decibels in the left ear. Dr. Randolph
diagnosed sensorineural hearing loss bilaterally. He noted that appellant’s relatively flat
audiogram revealed hearing loss which was largely due to causes other than industrial noise
exposure; however, he noted dipping in the higher tones of the left ear which suggested the
hearing loss was aggravated by past noise exposure. Dr. Randolph opined that, pursuant to the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment,2 (A.M.A., Guides), appellant had 26.25 percent hearing loss in the right and left ears
with binaural hearing loss of 26.25 percent. He recommended bilateral hearing aids.
Dr. Randolph requested to review appellant’s industrial audiograms performed during his
employing establishment employment to see if the hearing loss would be attributed to his
workplace exposure to noise.
On March 16, 2012 the employing establishment advised that appellant retired on
February 3, 1995 from his position as a supervisory firefighter. Appellant reported exposure to
noise from fire engines, sirens, cranes and various shop noise while inspecting buildings. The
employing establishment noted that hearing protection was not available to firefighters in prior
2

A.M.A., Guides (5th ed. 1993).

2

years. Appellant also worked as a rigger and was exposed to various degrees of noise while
using required tools. The employing establishment submitted medical records, including the
employing establishment audiograms taken from the hearing conservation program from
May 29, 1968 to February 9, 1994.3 The employing establishment submitted testing results from
December 14, 2011.
In an April 25, 2012 letter, OWCP referred appellant to Dr. Randolph for further opinion
about his hearing loss. It provided Dr. Randolph with a statement of accepted facts, available
exposure information, and copies of all medical reports and audiograms and requested that he
provide an addendum report to his December 20, 2011 evaluation.
In a May 3, 2012 addendum report, Dr. Randolph noted that the earliest audiogram
present in appellant’s record was May 29, 1968 which revealed a mild hearing loss at 4,000
cycles per second in the left ear with normal hearing in the right ear. He noted that appellant left
civil service employment in 1995 and the audiogram performed on February 9, 1994 revealed
that appellant had normal hearing in those frequencies affected by noise in his right ear.
Dr. Randolph indicated that there was very mild loss in the left ear which had increased no
greater than that which would be expected on the basis of presbycusis. He advised that the
hearing loss was not ratable in both ears and no treatment was required based on the audiogram
of February 9, 1994. Dr. Randolph opined that since 1994 appellant’s hearing has degenerated
very significantly resulting in a flat sensorineural hearing loss with an audiometric configuration
which was not compatible with hearing loss aggravated by noise exposure. He advised that
appellant was a candidate for hearing aids; however, the need was not related to his civil service
employment. Dr. Randolph opined that appellant’s current hearing loss was not due to industrial
noise exposure, rather the hearing loss occurred since appellant left civil service employment and
he could not identify the underlying cause of appellant’s relatively flat sensorineural hearing
loss. He noted findings from his December 14, 2011 examination and noted that the hearing loss
at that time of the revealed an audiometric configuration not compatible with hearing loss due to
noise exposure. Dr. Randolph diagnosed sensorineural hearing loss, bilaterally which was
unrelated to noise exposure at the employing establishment. He opined that the hearing loss
occurred after appellant left the employing establishment and advised that hearing loss occurs at
the time of the noise exposure and does not get worse at a later date because of past noise
exposure. Dr. Randolph noted that appellant may benefit from bilateral hearing aids.
On June 8, 2012 OWCP’s medical adviser reviewed Dr. Randolph’s report and the
audiometric test of December 14, 2011. The medical adviser concluded that, in accordance with
the sixth edition of the A.M.A., Guides,4 appellant had a 26.25 percent monaural hearing loss in
each ear and a 26.25 percent binaural hearing loss. The medical adviser opined that, pursuant to
Dr. Randolph’s May 3, 2012 report, appellant’s current hearing loss was not due to noise
exposure from federal employment.

3

The February 9, 1994 audiogram revealed, at the frequency levels of 500, 1,000, 2,000 and 3,000, the following
thresholds: left ear 20, 15, 5 and 35 decibels; right ear 20, 15, 5 and 0 decibels.
4

A.M.A., Guides (6th ed. 2008).

3

In a July 18, 2012 decision, OWCP denied the claim finding that the medical evidence
did not support that the hearing loss was causally related to workplace noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that the injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
It is not disputed that appellant was exposed to noise from 1968 to 1995 in the course of
his employment.7 However, the medical evidence is insufficient to establish that he has hearing
loss causally related to his workplace noise exposure.
In a report dated December 20, 2011, Dr. Randolph diagnosed sensorineural hearing loss
bilaterally. He advised that audiometrics performed revealed a relatively flat bilateral
sensorineural hearing loss which was largely due to causes other than industrial noise exposure.
5

Gary J. Watling, 52 ECAB 357 (2001).

6

Solomon Polen, 51 ECAB 341 (2000).

7

The record establishes that the employing establishment had a hearing conservation program in which appellant
underwent annual audiometric testing. See Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB
470 (1987).

4

Although he noted that there was some dipping in the higher tones in the left ear that suggested
probable aggravation by past noise exposure, Dr. Randolph advised that he did not have
appellant’s industrial audiograms and stated that he would like to review these audiograms to see
if the hearing loss would be attributed to his workplace noise exposure. In an addendum report
dated May 3, 2012, he noted being provided with appellant’s employing establishment
audiograms and additional information regarding the duration and extent of appellant’s work
place exposure to noise. Dr. Randolph noted that the earliest audiogram present in appellant’s
record was May 29, 1968 which revealed a mild hearing loss at 4,000 cycles per second in the
left ear with normal hearing in the right ear. He noted that appellant left his civil service
employment in 1995 and the last audiogram performed on February 9, 1994 revealed that
appellant had normal hearing in those frequencies affected by noise in his right ear.
Dr. Randolph indicated that there was very mild loss in the left ear which had increased no
greater than that which would be expected on the basis of presbycusis. He advised that the
hearing loss was not ratable in both ears and no treatment was required based on the audiogram
of February 9, 1994. Dr. Randolph opined that since 1994 appellant’s hearing has degenerated
very significantly resulting in a flat sensorineural hearing loss with an audiometric configuration
which is not compatible with hearing loss aggravated by noise exposure. He diagnosed
sensorineural hearing loss, bilaterally which was unrelated to noise exposure at the employing
establishment. Dr. Randolph opined that appellant’s current hearing loss was not due to
industrial noise exposure as the hearing loss occurred since he left civil service employment and
he could not identify the underlying cause of his relatively flat sensorineural hearing loss. He
advised that the hearing loss at the time of the December 14, 2011 testing revealed an
audiometric configuration not compatible with hearing loss due to noise exposure. Dr. Randolph
advised that appellant was a candidate for hearing aids; however, the need was not related to his
civil service employment.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to workplace noise exposure. Dr. Randolph examined appellant, reviewed
audiological records and provided a reasoned opinion explaining why the hearing loss was not
due to the employment. There is no other medical evidence supporting that appellant’s hearing
loss is employment related. Thus, appellant has not met his burden of proof to establish that his
hearing loss is causally related to employment factors.
On appeal, appellant asserts that his hearing loss was causally related to workplace
exposure to noise. As noted above, the medical evidence did not establish that his hearing loss is
causally related to workplace exposure to noise. Dr. Randolph opined that since 1994
appellant’s hearing loss was not compatible with hearing loss aggravated by noise exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his hearing loss was caused or
aggravated by his federal employment.

5

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

